Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 28, 2018

                                       No. 04-18-00225-CV

                                      Robert Ray ROBERTS,
                                             Appellant

                                                 v.

                                   NEW COMFORT HOMES,
                                         Appellee

                   From the County Court at Law No. 4, Bexar County, Texas
                               Trial Court No. 2018CV01797
                         Honorable Sarah E Garrahan, Judge Presiding


                                          ORDER
        Appellant’s brief was due on June 21, 2018. Neither the brief nor a motion for extension
of time has been filed.

         We, therefore, ORDER appellant, Robert Ray Roberts, to file, on or before July 23,
2018, his appellant’s brief and a written response reasonably explaining (1) his failure to timely
file the brief and (2) why appellee is not significantly injured by appellant’s failure to timely file
a brief. If appellant fails to file a brief and the written response by the date ordered, we will
dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R.
APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to comply with a court
order).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court